Order and judgment (one paper) Supreme Court, New York County (Myers, J.), entered August 19,1983, modified, on the law, by remanding for a hearing with respect to the reasonable counsel fees to be awarded to petitioner, and as modified, affirmed, without costs. H The arbitration award was correctly confirmed for the reasons stated at Special Term. However, Special Term erroneously denied petitioner’s request for reasonable counsel fees. Under paragraph 29 of the agreement, petitioner was entitled to the reasonable counsel fees incurred in enforcing the arbitration award. We now remand for an assessment of those damages. Concur — Murphy, P. J., Carro, Silverman, Lynch and Alexander, JJ.